DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Preliminary Amendment filed 12/08/2021
The status of the Claims is as follows:
Claims 21-25 have been cancelled;
Claims 1-20 are pending and have been examined. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the firing member" in line 2 of the Claim. There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation “said firing member” in line 2 of the Claim. There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US 11154300. 

Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims of  Patent No. US 11154300 include additional limitations, all of the limitations included in the instant application are included in the claims of the aforementioned patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-11, 14, 16, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasvikis et al. (US 2009/0302092).

Regarding Claim 1 Kasvikis teaches a surgical stapler (100) for treating the tissue of a patient, comprising: 
a handle (162); 
a shaft (120) extending from said handle (162); 
an end effector (150) extending from said shaft (120), comprising: 
a first jaw (130); 
a second jaw (140), wherein one of said first jaw (130) and said second jaw (140) is movable relative to the other of said first jaw (130); (par 27)
a cartridge body (132, 134) including staple cavities (par 31); 
staples removably stored in said staple cavities (par 31); and 
an anvil (142) configured to deform said staples; and 
a firing system (166, 164, 302, 304, and 306), configured to: 
eject said staples from said staple cavities toward said anvil (142) during a firing stroke (par 30-36); and 
cut the tissue during a cutting stroke after said firing stroke has been completed (par 32, 35, 37-39, 42 and  51). 

Regarding Claim 2 Kasvikis teaches the invention as described above. Kasvikis further teaches wherein said firing system (166, 164, 302, 304, 306) comprises a firing bar (302, 304), and wherein said firing bar (302, 304) is movable toward said end effector (150) to perform said firing stroke and said cutting stroke. (par 37 and 51)
Regarding Claim 3 Kasvikis teaches the invention as described above. Kasvikis further teaches further comprising a stop (end of first stroke; par 35) configured to stop said firing bar (302, 304) after said firing stroke. 

Regarding Claim 4 Kasvikis teaches the invention as described above. Kasvikis further teaches wherein said stop is manually-actuatable to release (continued movement of handle 164) said firing member (302, 304) such that the firing member (302, 304) can perform said cutting stroke (par 35).

Regarding Claim 5 Kasvikis teaches the invention as described above. Kasvikis further teaches wherein said firing system (166, 164, 302, 304, and 306) further comprises: 
a staple driver (302/304) configured to eject said staples from said staple cavities (par 51); and 
a cutting member (306) configured to cut the tissue (par 51), wherein said cutting member (306) moves with said staple driver (302/304) during said firing stroke, and wherein said cutting member (306) does not cut the tissue during said firing stroke. Where Kasvikis discloses at par 32 that the knife can move with the firing system and in par 35 Kasvikis discloses the actuation of the knife can be sequentially actuated in succession to the actuation of the firing system using the same actuator. As such the Examiner has interpreted the movement of a single actuator to actuate the firing system and thereafter the cutting system to include moving the cutting member during the firing stroke. 

Regarding Claim 6 Kasvikis teaches the invention as described above. Kasvikis further teaches wherein said cutting member (306) is coupled to said staple driver (302, 304) during said firing stroke (par 32), and wherein said cutting member (306) is uncoupled from said staple driver (302, 304) during said cutting stroke (par 35).

Regarding Claim 9 Kasvikis teaches the invention as described above. Kasvikis further teaches said handle comprises a firing trigger (164, 166) operably coupled with said firing member, wherein said firing trigger (164, 166) is rotatable through a first range of motion and a second range of motion, wherein said firing trigger (164, 166) moves said firing member through said firing stroke when said firing trigger (164, 166) is moved through said first range of motion, and wherein said trigger (164, 166) moves said firing member through said cutting stroke when said firing trigger is moved through said second range of motion. (par 28, 32 and 36-44)

Regarding Claim 10 Kasvikis teaches the invention as described above. Kasvikis further teaches said first range of motion is discrete with respect to said second range of motion. (par 44)

Regarding Claim 11 Kasvikis teaches the invention as described above. Kasvikis further teaches said first range of motion and said second range of motion occur during a single actuation of said firing trigger. (par 44-45)

Regarding Claim 14 Kasvikis teaches the invention as described above. Kasvikis further teaches said first range of motion occurs during one actuation of said firing trigger, and wherein said second range of motion occurs during another actuation of said firing trigger. (par 44-45)

Regarding Claim 16 Kasvikis teaches the invention as described above. Kasvikis further teaches a firing bar (302, 304) eject said staples (par 29) from
said staple cavities (par 27) during said firing stroke (par 51); and a knife bar (306)
configured to cut the tissue during said cutting stroke. (par 51)

Regarding Claim 17 Kasvikis teaches the invention as described above. Kasvikis further teaches said firing system further comprises a firing trigger (164, 166), wherein said firing bar (302, 304) is driven toward said end effector during an actuation of said firing trigger (164,166), and wherein said knife bar (306) is driven toward said end effector during said actuation of said firing trigger (164,166). (par 32)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 13 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Kasvikis et al. (US 2009/0302092; Kasvikis) in view of Ullrich et al. (US 20120138658; Ullrich).

Regarding Claim 12 Kasvikis does not expressly disclose an indicator configured to provide a first indication when said firing stroke has been completed and a second indication when said cutting stroke has been completed, and wherein said first indication is different than said second indication.

Ullrich discloses a surgical stapler that includes an indicator configured to provide a first indication when said firing stroke has been completed and a second indication when said cutting stroke has been completed, and wherein said first indication is different than said second indication. abstract, par 18, 28-30

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the stapler of Kasvikis to include an indicator as taught by Ullrich since the abstract, par 18, 28-30 of Ullrich suggests that such a modification alerts the user to the status of the stapler for the purposes of improving the efficiency of the stapler. 

Regarding Claim 13 Kasvikis does not expressly disclose said first indication comprises one of a visual indication, an auditory indication, and a haptic indication, and wherein said second indication comprises one of a visual indication, an auditory indication, and a haptic indication.

Ullrich discloses said first indication comprises one of a visual indication, an auditory indication, and a haptic indication, and wherein said second indication comprises a haptic indication. abstract, par 18, 28-30

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the stapler of Kasvikis to include an indicator as taught by Ullrich since the abstract, par 18, 28-30 of Ullrich suggests that such a modification alerts the user to the status of the stapler for the purposes of improving the efficiency of the stapler. 

Regarding Claim 15 Kasvikis does not expressly disclose an indicator configured to provide a first indication when said one actuation of said firing trigger has been completed and a second indication when said another actuation of said firing trigger has been completed, and wherein said first indication is different than said second indication.


Ullrich discloses an indicator configured to provide a first indication when said one actuation of said firing trigger has been completed and a second indication when said another actuation of said firing trigger has been completed, and wherein said first indication is different than said second indication. abstract, par 18, 28-30

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the stapler of Kasvikis to include an indicator as taught by Ullrich since the abstract, par 18, 28-30 of Ullrich suggests that such a modification alerts the user to the status of the stapler for the purposes of improving the efficiency of the stapler. 

Allowable Subject Matter
Claims 7, 8 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The Prior art does not teach a clamp which releasably holds said staple driver to said cutting member during said firing stroke of said firing member in addition to the limitations included in Claims 7 and 8. 

The Prior Art does not teach shifting or switching mechanism in addition to the limitations included in Claims 18, 19 and 20

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731